343 S.W.3d 773 (2011)
RAILWORKS TRACK SYSTEMS, INC., Appellant,
v.
Bhaskar PATEL and Division of Employment Security, Respondents.
No. WD 72325.
Missouri Court of Appeals, Western District.
August 2, 2011.
Stephen Douglas Mackay and Alan Lloyd Rupe, Wichita, KS, for appellant.
Bhasker M. Patel, Respondent Acting Pro Se, and Jeannie Desir Mitchell, Jefferson City, MO, for respondents.
Division Four: LISA WHITE HARDWICK, P.J., JAMES M. SMART, JR., J., and GREGORY B. GILLIS, Sp.J.

ORDER
PER CURIAM:
Railworks Track Systems, Inc., appeals the Labor and Industrial Relations Commission's decision that its former employee, Bhaskar Patel, is entitled to unemployment benefits. The judgment is affirmed. Rule 84.16(b).